SOMERVILLE, J.
Plaintiff sued in the circuit court on the common counts for $65, and the case was tried on the general issue by the court without a jury. There was judgment for plaintiff for $18.50, whereupon defendant moved that the judgment be set aside and the suit dismissed, on the ground that the sum recovered was not within the jurisdiction of the court.
There being no question of set-off, and plaintiff not having filed any affidavit that a sum in excess of $50 was actually due *152him, as required by the statute (Code, § 5355), the motion should have been granted.—Camp v. Marion County, 91 Ala. 240, 8 South. 786; Smith v. Allen, 142 Ala. 148, 37 South. 933.
Let the judgment be reversed, and one here rendered setting aside the judgment and dismissing the suit.
Reversed and rendered.
McClellan, Mayfield, and Thomas, JJ., concur.